Citation Nr: 1503771	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the "staged" (30 percent prior to June 6, 2013 and 70 percent from that date) ratings assigned for adjustment disorder with depressed mood.  

2.  Entitlement to a combined rating in excess of 20 percent for a left knee disability.  

3.  Entitlement to a rating in excess of 10 percent for low back strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1999 to October 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for the Veteran's adjustment disorder to 30 percent effective November 22, 2010, and denied increased ratings for his service-connected left knee and low back disabilities.  An interim (August 2013) rating decision increased the rating for the adjustment disorder to 70 percent, effective June 6, 2013.  As the increase is not to the schedular maximum, and because the Veteran has not expressed satisfaction with the rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

A September 2013 rating decision awarded the Veteran a temporary total rating (for convalescence for the left knee disability under 38 C.F.R. § 4.30 from July 19, 2013 to October 1, 2013 (and also entitlement to compensation at the housebound rate during that period).  He has not expressed disagreement with the effective date (July 19, 2013) assigned for that award.  As the disability was rated totally disabling during that period, the period is not for consideration with respect to the rating assigned for left knee disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has established service connection for the psychiatric disability entity of adjustment disorder with depressed mood.  His medical records show he has co-existing psychiatric diagnoses, including bipolar disorder, cocaine dependence, alcohol use disorder, and cannabis use disorder.  He seeks a total disability rating for his psychiatric disorder.  

This matter is complicated by governing law/caselaw which provides (in essence) that disability due to primary substance abuse may not be compensated; however, substance abuse that is a symptom of (or secondary to) a service-connected psychiatric disability may be compensated.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Further case law provides that where the symptoms of a co-existing nonservice-connected psychiatric disability entity cannot be distinguished from those of a service-connected psychiatric disability, such symptoms must be considered in rating the service-connected psychiatric disability.  Consequently, the issue involving the rating for adjustment disorder presents two medical questions that must be resolved: (1) Whether the Veteran's substance abuse is/was a primary psychiatric disability, or is secondary to/a symptom of his service-connected psychiatric disability; and (2) Are any psychiatric symptoms shown distinguishable as unrelated to his service-connected adjustment disorder with depressed mood and due solely to a nonservice-connected psychiatric disability?  The evidence of record does not adequately resolve these questions.  On December 2013 examination, the examiner noted that symptoms were distinguishable, but did not, in fact, distinguish which symptoms were attributable solely to the substance abuse disorders and not attributable to his service-connected psychiatirc disability.  A November 2013 VA social work note diagnosed primary cocaine and marijuana use.  On June 2013 examination it was noted that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because it was unclear how much his drug use was causing his emotional symptoms.  These are medical questions, and a clarifying medical opinion is needed.  

Regarding the ratings for the Veteran's service-connected low back and left knee disabilities, he was last afforded VA examinations to assess these disabilities in December 2013.  Thereafter, in October 2014 correspondence, the Veteran's representative asserted that his left knee and low back disabilities have worsened.  In light of the intervening time period and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the record reflects that Veteran continues to receive VA treatment for his service-connected disabilities.  The most recent record of VA treatment in the record is dated in August 2013.  As updated treatment records are likely to contain pertinent information, and VA records are constructively of record, they must be obtained.

The case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of updated records of all VA evaluations and treatment the Veteran has received for psychiatric, left knee, and back disabilities since August 2013.

2. The AOJ should then arrange for a psychiatric evaluation of the Veteran to determine the current severity of his service-connected adjustment disorder with depressed mood.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a. Is the Veteran's substance abuse a primary disability entity or is secondary to (caused or aggravated by) or a symptom of his service-connected adjustment disorder?  Include rationale with this opinion, citing to supporting factual data/medical literature as indicated.  

b. If the Veteran's substance abuse is determined to not have been caused or aggravated by, or be a symptom of, his service-connected adjustment disorder, please identify all psychiatric symptoms found that are attributable solely to his substance abuse (and not also to his adjustment disorder).  

Then describe the nature, frequency and severity of all current symptoms and related impairment of social and occupational functioning attributable to the Veteran's service-connected adjustment disorder, specifically noting the presence or absence of all symptoms listed in the criteria for a schedular 100 percent rating (and any other symptoms of similar gravity found).  

The examiner must include rationale with all opinions.

3. The AOJ should then arrange for an orthopedic examination(s) of the Veteran to ascertain the current severity of his service connected left knee and low back disabilities.  His entire record must be reviewed by the examiner in conjunction with the examination(s).  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner(s) should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  

With respect to the left knee, the examiner should comment on the degree of subluxation or instability found, if any.  

The examiner should specifically comment on the impact the Veteran's left knee and low back disabilities have on his social and occupational functioning.

The examiner must include rationale with all opinions.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

